OFFICER Indemnification Agreement

This Officer Indemnification Agreement, dated as of February 10, 2005 (this
"Agreement"), is made by and between Oglebay Norton Company, an Ohio corporation
(the "Company"), and Sylvie A. Bon (the "Indemnitee"), an officer of the
Company.

RECITAL:

The Indemnitee is presently serving as an officer of the Company, and the
Company desires that the Indemnitee continue serving in such capacity. The
Indemnitee is willing, subject to certain conditions including the execution and
performance of this Agreement by the Company, to continue serving in such
capacity.



AGREEMENT:

NOW, THEREFORE, in order to induce the Indemnitee to continue to serve in her
present capacity, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Indemnitee
agree as follows:

Continued Service

. The Indemnitee shall continue to serve, at the will of the Company or in
accordance with a separate contract to the extent that such a contract is in
effect at the time in question, as an officer of the Company so long as she is
duly elected and qualified in accordance with the Amended and Restated Code of
Regulations of the Company (the "Regulations") or until she resigns in writing
in accordance with applicable law.



Initial Indemnity

. The Company shall indemnify the Indemnitee if or when she is a party or is
threatened to be made a party to any threatened, pending, or completed action,
suit, or proceeding, whether civil, criminal, administrative, or investigative
(other than an action by or in the right of the Company), by reason of the fact
that she is or was an officer of the Company or is or was serving at the request
of the Company as a director, trustee, officer, employee, member, manager, or
agent of another corporation, domestic or foreign, nonprofit or for profit, a
limited liability company, or a partnership, joint venture, trust, or other
enterprise, or by reason of any action alleged to have been taken or omitted in
any such capacity, against any and all costs, charges, expenses (including fees
and expenses of attorneys or others; all such costs, charges, and expenses being
herein jointly referred to as "
Expenses
"), judgments, fines, and amounts paid in settlement, actually, and reasonably
incurred by the Indemnitee in connection therewith, including any appeal of or
from any judgment or decision, if the Indemnitee acted in good faith and in a
manner which she reasonably believed to be in or not opposed to the best
interests of the Company. In addition, with respect to any criminal action or
proceeding, indemnification hereunder shall be made only if the Indemnitee had
no reasonable cause to believe her conduct was unlawful. The termination of any
action, suit or proceeding by judgment, order, settlement, or conviction, or
upon a plea of nolo contendere or its equivalent, shall not, of itself, create a
presumption that the Indemnitee did not satisfy the foregoing standard of
conduct to the extent applicable thereto.



The Company shall indemnify the Indemnitee if or when she is a party or is
threatened to be made a party, to any threatened, pending, or completed action,
suit, or proceeding by or in the right of the Company to procure a judgment in
its favor, by reason of the fact that the Indemnitee is or was an officer of the
Company or is or was serving at the request of the Company as a director,
trustee, officer, employee, member, manager, or agent of another corporation,
domestic or foreign, nonprofit or for profit, a limited liability company, or a
partnership, joint venture, trust, or other enterprise, against any and all
Expenses actually and reasonably incurred by the Indemnitee in connection with
the defense or settlement thereof or any appeal of or from any judgment or
decision, if the Indemnitee acted in good faith and in a manner she reasonably
believed to be in or not opposed to the best interests of the Company, except
that no indemnification pursuant to this Section 2(b) shall be made in respect
of any action or suit in which the only liability asserted against the
Indemnitee is pursuant to Section 1701.95 of the Ohio Revised Code (the "ORC").

Any indemnification under Section 2(a) or 2(b) (unless ordered by a court) shall
be made by the Company only as authorized in the specific case upon a
determination that indemnification of the Indemnitee is proper in the
circumstances because she has met the applicable standard of conduct set forth
in Section 2(a) or 2(b). Such authorization shall be made (i) by the Board of
Directors of the Company (the "Board") by a majority vote of a quorum consisting
of Directors who were not and are not parties to or threatened with such action,
suit, or proceeding, or (ii) if such a quorum of disinterested Directors is not
available or if a majority of such quorum so directs, in a written opinion by
independent legal counsel (designated for such purpose by the Board) which shall
not be an attorney, or a firm having associated with it an attorney, who has
been retained by or who has performed services for the Company, or any person to
be indemnified, within the five years preceding such determination, or (iii) by
the shareholders of the Company (the "Shareholders"), or (iv) by the court of
common pleas or other court in which such action, suit, or proceeding was
brought.

To the extent that the Indemnitee has been successful on the merits or
otherwise, including the dismissal of an action without prejudice, in defense of
any action, suit, or proceeding referred to in Section 2(a) or 2(b), or in
defense of any claim, issue, or matter therein, she shall be indemnified against
Expenses actually and reasonably incurred by him in connection therewith.

Expenses actually and reasonably incurred by the Indemnitee in defending any
such action, suit, or proceeding referred to in Section 2(a) or 2(b), or in
defense of any claim, issue or matter therein, shall be paid by the Company as
they are incurred in advance of the final disposition of such action, suit, or
proceeding under the procedure set forth in Section 4(b) hereof.

For purposes of this Agreement, references to "other enterprises" shall include
employee benefit plans; references to "fines" shall include any excise taxes
assessed on the Indemnitee with respect to any employee benefit plan; references
to "serving at the request of the Company" shall include any service as a
Director, officer, employee, member, manager, or agent of the Company which
imposes duties on, or involves services by, the Indemnitee with respect to an
employee benefit plan, its participants or beneficiaries; references to the
masculine shall include the feminine; references to the singular shall include
the plural and vice versa; the word "including" is used by way of illustration
only and not by way of limitation.

No amendment to the Second Amended and Restated Articles of Incorporation of the
Company (the "Articles") or the Regulations shall deny, diminish, or encumber
the Indemnitee's rights to indemnity pursuant to this Agreement, except to the
extent that such amendment is required by law to be given effect. No amendment
to the Articles or the Regulations shall deny, diminish, or encumber the
Indemnitee's rights to indemnity pursuant to the Articles, the Regulations, the
ORC, or any other applicable law as applied to any act or failure to act
occurring in whole or in part prior to the date (the "Effective Date") upon
which the amendment was approved by the Shareholders, except to the extent that
such amendment is required by law to be given effect. In the event that the
Company shall purport to adopt any amendment to its Articles or Regulations or
take any other action the effect of which is to deny, diminish, or encumber the
Indemnitee's rights to indemnity pursuant to the Articles, the Regulations, the
ORC, or any such other law, such amendment shall apply only to acts or failures
to act occurring entirely after the Effective Date thereof.

Additional Indemnification

. Pursuant to Section 1701.13(E)(6) of the ORC, without limiting any right which
the Indemnitee may have pursuant to
Section 2
hereof or any other provision of this Agreement or the Articles, the
Regulations, the ORC, any policy of insurance, or otherwise, but subject to any
limitation on the maximum permissible indemnity which may exist under applicable
law at the time of any request for indemnity hereunder and subject to the
following provisions of this
Section 3
, the Company shall indemnify the Indemnitee against any amount which she is or
becomes obligated to pay relating to or arising out of any claim made against
him because of any act, failure to act, or neglect or breach of duty, including
any actual or alleged error, misstatement, or misleading statement, that she
commits, suffers, permits, or acquiesces in while acting in her

capacity as an officer of the Company. The payments which the Company is
obligated to make pursuant to this
Section 3
shall include any and all Expenses, judgments, fines, and amounts paid in
settlement, actually and reasonably incurred by the Indemnitee in connection
therewith including any appeal of or from any judgment or decision;
provided
,
however
, that the Company shall not be obligated under this
Section 3
to make any payment in connection with any claim against the Indemnitee:



to the extent of any fine or similar governmental imposition which the Company
is prohibited by applicable law from paying which results from a final,
nonappealable order; or

to the extent based upon or attributable to the Indemnitee having actually
realized a personal gain or profit to which he was not legally entitled,
including profit from the purchase and sale by the Indemnitee of equity
securities of the Company which are recoverable by the Company pursuant to
Section 16(b) of the Securities Exchange Act of 1934, or profit arising from
transactions in publicly traded securities of the Company which were effected by
the Indemnitee in violation of Section 10(b) of the Securities Exchange Act of
1934, or Rule 10b-5 promulgated thereunder.

A determination as to whether the Indemnitee shall be entitled to
indemnification under this Section 3 shall be made in accordance with Section
4(a) hereof.

Expenses incurred by the Indemnitee in defending any claim to which this Section
3 applies shall be paid by the Company as they are actually and reasonably
incurred in advance of the final disposition of such claim under the procedure
set forth in Section 4(b) hereof.

Certain Procedures Relating to Indemnification

. For purposes of pursuing her rights to indemnification under
Section 3
hereof, the Indemnitee shall (i) submit to the Board a sworn statement of
request for indemnification substantially in the form of Exhibit l attached
hereto and made a part hereof (the "
Indemnification Statement
") averring that she is entitled to indemnification hereunder; and (ii) present
to the Company reasonable evidence of all amounts for which indemnification is
requested. Submission of an Indemnification Statement to the Board shall create
a presumption that the Indemnitee is entitled to indemnification hereunder, and
the Company shall, within 60 calendar days after submission of the
Indemnification Statement, make the payments requested in the Indemnification
Statement to or for the benefit of the Indemnitee, unless (A) within such
60-calendar-day period the Board shall resolve by vote of a majority of the
Directors at a meeting at which a quorum is present that the Indemnitee is not
entitled to indemnification under
Section 3
hereof, (B) such vote shall be based upon clear and convincing evidence
(sufficient to rebut the foregoing presumption), and (C) the Board shall notify
Indemnitee within such period of such vote, which notice shall disclose with
particularity the evidence upon which the vote is based. The foregoing notice
shall be sworn to by all persons who participated in the vote and voted to deny
indemnification. The provisions of this
Section 4(a)
are intended to be procedural only and shall not affect the right of Indemnitee
to indemnification under
Section 3
of this Agreement so long as Indemnitee follows the prescribed procedure, and
any determination by the Board that Indemnitee is not entitled to
indemnification and any failure to make the payments requested in the
Indemnification Statement shall be subject to judicial review by any court of
competent jurisdiction.



For purposes of obtaining payments of Expenses in advance of final disposition
pursuant to Section 2(e) or Section 3(c) hereof, the Indemnitee shall submit to
the Company a sworn request for advancement of Expenses substantially in the
form of Exhibit 2 attached hereto and made a part hereof (the "Undertaking"),
averring that she has reasonably incurred or will reasonably incur actual
Expenses in defending an action, suit or proceeding referred to in Section 2(a)
or 2(b) or any claim referred to in Section 3, or pursuant to Section 10 hereof.
The Indemnitee shall be eligible to execute the Undertaking by which she
undertakes to repay such amount if it ultimately is determined that she is not
entitled to be indemnified by the Company under this Agreement or otherwise.
Upon receipt of the Undertaking, the Company shall thereafter promptly pay such
Expenses of the Indemnitee as are noticed to the Company in reasonable detail
arising out of the matter described in the Undertaking. No security shall be
required in connection with any Undertaking. The Company shall advance to the
Indemnitee all reasonable costs and expenses incurred or to be incurred by her
in connection with any action under Section 3(c) within 20 days of receipt by
the Company of a written request for such advance.

Limitation on Indemnity

. Notwithstanding anything contained herein to the contrary, the Company shall
not be required hereby to indemnify the Indemnitee with respect to any action,
suit, or proceeding that was initiated by the Indemnitee unless (a) such action,
suit, or proceeding was initiated by the Indemnitee to enforce any rights to
indemnification arising hereunder and such person shall have been formally
adjudged to be entitled to indemnity by reason hereof, or (b) otherwise ordered
by the court in which the suit was brought.



Notification and Defense of Claims

. Promptly after receipt by the Indemnitee of notice of the commencement of any
action, suit or proceeding as to which the Indemnitee may reasonably be expected
to seek indemnification or advancement of expenses under this Agreement, the
Indemnitee shall notify the Company of such event. However, the failure by the
Indemnitee to timely notify the Company of any action, suit or proceeding
referred to in
Section 2(a)
or
2(b)
or any claim referred in
Section 3
for which Indemnitee seeks or may seek indemnification or advancement of
expenses under this Agreement, shall not relieve the Company from any liability
hereunder unless, and only to the extent that, the Company did not otherwise
learn of such action, suit, proceeding or claim and such failure results in
forfeiture by the Company of substantial defenses, rights or insurance coverage.



The Company shall be entitled to participate in the defense of any action, suit
or proceeding referred to in Section 2(a) or 2(b) or any claim referred to in
Section 3 for which Indemnitee seeks or may seek indemnification or advancement
of expenses under this Agreement or to assume the defense thereof, with counsel
reasonably satisfactory to the Indemnitee; provided that if Indemnitee believes,
after consultation with counsel selected by Indemnitee, that (a) the use of
counsel chosen by the Company to represent Indemnitee would present such counsel
with an actual or potential conflict, (b) the named parties in any such action,
suit, proceeding or claim (including any impleaded parties) include both the
Company and Indemnitee and Indemnitee shall conclude that there may be one or
more legal defenses available to him that are different from or in addition to
those available to the Company, or (c) any such representation by such counsel
would be precluded under the applicable standards of professional conduct then
prevailing, then Indemnitee shall be entitled to retain separate counsel (but
not more than one law firm plus, if applicable, local counsel in respect of any
particular action, suit, proceeding or claim) at the Company's expense. The
Company shall not be liable to Indemnitee under this Agreement or otherwise for
any amounts paid in settlement of any threatened or pending action, suit,
proceeding or claim without the Company's prior written consent. If the Company
has assumed the defense of an action, suit, proceeding or claim as provided in
this Section 6(b), the Company may defend or settle the action, suit, proceeding
or claim as it deems appropriate; provided, however, that the Company may not
settle any action, suit, proceeding or claim, without the prior written consent
of the Indemnitee, in a manner that would impose any penalty or limitation on
the Indemnitee other than monetary obligations that are indemnifiable by the
Company under this Agreement. Neither the Company nor Indemnitee shall
unreasonably withhold its consent to any proposed settlement; provided that
Indemnitee may withhold consent to any settlement that does not provide a
complete and unconditional release of Indemnitee.

Subrogation; Duplication of Payments

. In the event of payment under this Agreement, the Company shall be subrogated
to the extent of such payment to all of the rights of recovery of Indemnitee,
who shall execute all papers required and shall do everything that may be
necessary to secure such rights, including the execution of such documents
necessary to enable the Company effectively to bring suit to enforce such
rights.



The Company shall not be liable under this Agreement to make any payment in
connection with any claim made against Indemnitee to the extent Indemnitee has
actually received payment (under any insurance policy, the Articles, the
Regulations or otherwise) of the amounts otherwise payable hereunder.

Shareholder Ratification

. The Company may, at its option, propose at any future meeting of Shareholders
that this Agreement be ratified by the Shareholders;
provided
,
however
, that the Indemnitee's rights hereunder shall be fully enforceable in
accordance with the terms hereof whether or not such ratification is sought or
obtained.



Fees And Expenses of Enforcement

. It is the intent of the Company that the Indemnitee not be required to incur
the expenses associated with the enforcement of her rights under this Agreement
by litigation or other legal action because the cost and expense thereof would
substantially detract from the benefits intended to be extended to the
Indemnitee hereunder. Accordingly, if it should appear to the Indemnitee that
the Company has failed to comply with any of its obligations under this
Agreement or in the event that the Company or any other person takes any action
to declare this Agreement void or unenforceable, or institutes any action, suit,
or proceeding to deny, or to recover from, the Indemnitee the benefits intended
to be provided to the Indemnitee hereunder, the Company irrevocably authorizes
the Indemnitee from time to time to retain counsel of her choice, at the expense
of the Company as hereafter provided, to represent the Indemnitee in connection
with the initiation or defense of any litigation or other legal action, whether
by or against the Company or any Director, officer, shareholder, or other person
affiliated with the Company, in any jurisdiction. Regardless of the outcome
thereof, the Company shall pay and be solely responsible for any and all costs,
charges, and expenses, including fees and expenses of attorneys and others,
reasonably incurred by the Indemnitee pursuant to this
Section 9
, unless the court determines that each of the material assertions made by the
Indemnitee as a basis for the litigation or other legal action were not made in
good faith or were frivolous.



Successors

. This Agreement shall be binding on upon and inure to the benefit of the
Company and any successor to the Company. In the event that the Company shall be
a constituent corporation in a consolidation, merger, or other reorganization,
the Company, if it shall not be the surviving, resulting, or acquiring
corporation therein, shall require as a condition thereto that the surviving,
resulting, or acquiring corporation agree to assume all of the obligations of
the Company hereunder by a writing in form and substance satisfactory to
Indemnitee, and to indemnify the Indemnitee to the full extent provided herein.
Whether or not the Company is the resulting, surviving, or acquiring corporation
in any such transaction, the Indemnitee shall stand in the same position under
this Agreement with respect to the resulting, surviving, or acquiring
corporation as she would have with respect to the Company if its separate
existence had continued.



Indemnification For Expenses of a Witness.

Notwithstanding

any other provision of this Agreement, to the extent Indemnitee is, by reason of
the fact that Indemnitee is or was an officer of the Company, a witness in any
action, suit, proceeding or claim to which Indemnitee is not a party, she shall
be indemnified against all expenses actually and reasonably incurred by her or
on her is behalf in connection therewith.



Nonexclusivity; No Third Party Beneficiaries; Severability

. The rights to indemnification provided in
Sections 2
and
3
of this Agreement shall not be exclusive of any other rights of indemnification
to which the Indemnitee may be entitled under the Articles, the Regulations, the
ORC or any other statute, any insurance policy, agreement, or vote of
shareholders or Directors or otherwise, as to any actions or failures to act by
the Indemnitee, and shall continue after she has ceased to be a Director,
officer, employee, or agent of the Company or other entity for which her service
gives rise to a right hereunder;
provided, however,
that the Indemnitee hereby agrees that the provisions set forth in
Sections 4 - 17
of this Agreement also shall apply to any rights of indemnification or
advancement of expenses that Indemnitee may have under, and supersede, if
necessary, provisions of the same subject matter set forth in, the Articles, the
Regulations, the ORC or any other statute, insurance policy, agreement, or vote
of shareholders or Directors, or otherwise.



This Agreement shall inure to the benefit of and be enforceable by the
Indemnitee's personal or legal representatives, executors, administrators,
heirs, distributees, legatees and other successors, but otherwise the rights to
indemnification provided by this Agreement are personal to Indemnitee and are
non-transferable by Indemnitee, and no party other than the Indemnitee is
entitled to indemnification under this Agreement.

If any provision of this Agreement or the application of any provision hereof to
any person or circumstances is held invalid, unenforceable, or otherwise
illegal, the remainder of this Agreement and the application of such provision
to other persons or circumstances shall not be affected, and the provision so
held to be invalid, unenforceable, or otherwise illegal shall be reformed to the
extent (and only to the extent) necessary to make it enforceable, valid, and
legal.

Security

. To ensure that the Company's obligations pursuant to this Agreement can be
enforced by Indemnitee, the Company may, at its option, establish a trust
pursuant to which the Company's obligations pursuant to this Agreement and other
similar agreements can be funded.



Notices

. All notices and other communications hereunder shall be in writing and shall
be personally delivered or sent by recognized overnight courier service (a) if
to the Company, to the then-current principal executive offices of the Company
(Attention: General Counsel) or (b) if to the Indemnitee, to the last known
address of Indemnitee as reflected in the Company's records. Either party may
change its address for the delivery of notices or other communications hereunder
by providing notice to the other party as provided in this
Section 14
. All notices shall be effective upon actual delivery by the methods specified
in this
Section 14
.



Prior Agreements.

This Agreement constitutes the entire agreement between the parties hereto with
respect to the subject matter hereof and supersedes all prior agreements and
understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof.



Governing Law and Consent to Jurisdiction

. This Agreement shall be governed by and construed in accordance with the laws
of the State of Ohio, without giving effect to the principles of conflict of
laws thereof. The Company and the Indemnitee each hereby irrevocably consents to
the jurisdiction of the courts of the State of Ohio for all purposes in
connection with any action, suit, proceeding or claim which arises out of or
relates to this Agreement and hereby waives any objections or defenses relating
to jurisdiction with respect to any lawsuit or other legal proceeding initiated
in or transferred to such courts.



Modification

. This Agreement and the rights and duties of the Indemnitee and the Company
hereunder may be modified only by an instrument in writing signed by both
parties hereto.



Headings; References

. Descriptive headings of the several Sections of this Agreement are inserted
for convenience only and will not control or affect the meaning or construction
of any of the provisions of this Agreement. Unless otherwise expressly provided,
references to Sections and Exhibits are to Sections of and Exhibits to this
Agreement.



Counterparts

. This Agreement may be executed in any number of counterparts and each of such
counterparts will for all purposes be deemed to be an original, and all
counterparts together will constitute but one and the same instrument.



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

OGLEBAY NORTON COMPANY

 

By: /s/ Michael D. Lundin

Name: Michael D. Lundin

Title: President and CEO

 

/s/ Sylvie A. Bon_________________________

SYLVIE A. BON

Exhibit l

INDEMNIFICATION STATEMENT

STATE OF ________________)

) SS

COUNTY OF ______________)

 

I, _______________ , being first duly sworn, do depose and say as follows:

This Indemnification Statement is submitted pursuant to the Officer
Indemnification Agreement, dated ___________, 20__, between Oglebay Norton
Company, an Ohio corporation (the "Company"), and the undersigned.

I am requesting indemnification against costs, charges, expenses (which may
include fees and expenses of attorneys and/or others), judgments, fines, and
amounts paid in settlement (collectively, "Liabilities"), which have been
actually and reasonably incurred by me in connection with a claim referred to in
Section 3 of the aforesaid Officer Indemnification Agreement.

With respect to all matters related to any such claim, I am entitled to be
indemnified as herein contemplated pursuant to the aforesaid Officer
Indemnification Agreement.

Without limiting any other rights which I have or may have, I am requesting
indemnification against Liabilities which have or may arise out of
________________________
___________________________________________________________________________________________________________________________________________________________.

____________________________________

[Signature of Indemnitee]

 

Subscribed and sworn to before me, a Notary Public in and for said County and
State, this _____ day of _________, 20__.



[Seal]

My commission expires the _____ day of __________, 20__ .

Exhibit 2

 

UNDERTAKING

STATE OF )

) SS

COUNTY OF )



I, _________________________________, being first duly sworn, do depose and say
as follows:

This Undertaking is submitted pursuant to the Officer Indemnification Agreement,
dated ____________, 20__, between Oglebay Norton Company, an Ohio corporation
(the "Company") and the undersigned.

I am requesting payment of costs, charges, and expenses which I have reasonably
incurred or will reasonably incur in defending an action, suit or proceeding,
referred to in Section 2(a) or 2(b) or any claim referred to in Section 3, or
pursuant to Section 9, of the aforesaid Officer Indemnification Agreement.

The costs, charges, and expenses for which payment is requested are, in general,
all expenses related to

______________________________________________________________________________

______________________________________________________________________________

_____________________________________________________________________________.



4. I hereby undertake to repay all amounts paid pursuant hereto if it ultimately
is determined that I am not entitled to be indemnified by the Company under the
aforesaid Officer Indemnification Agreement or otherwise.



 

 

____________________________________

[Signature of Indemnitee]



 

Subscribed and sworn to before me, a Notary Public in and for said County and
State, this _____ day of _________, 20__.

 

[Seal]

My commission expires the ____ day of ___________, 20__.